did not abuse its discretion in awarding respondent attorney fees.'     See
                NRS 125.150(3); see also River° v. Rivero, 125 Nev. 410, 441, 216 P.3d 213,
                234 (2009) (explaining that a district court must make specific findings of
                fact regarding the evidence supporting the court's award of attorney fees
                as a sanction). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                       J.




                                                                                       J.
                                                          Saitta


                cc: Hon. Cynthia N. Giuliani, District Judge
                     Robert E. Gaston, Settlement Judge
                     Roberts Stoffel Family Law Group
                     Sterling Law, LLC
                     Hofland & Tomsheck
                     Eighth District Court Clerk




                       'As NRS 125.150(3) does not require a party to prevail in order to
                recover attorney fees, we conclude that appellant's argument that
                respondent could not recover attorney fees because the parties settled
                their divorce action lacks merit.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A